Appeal from an amended order of the Family Court, Cattaraugus County (Michael L. Nenno, J.), entered March 24, 2015 in a proceeding pursuant to Family Court Act article 10. The amended order, inter alia, determined that respondent Joshua R. violated a temporary order of protection.
It is hereby ordered that the amended order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an amended custody and dispositional order that, inter alia, determined that he violated a temporary order of protection issued in favor of his children. Family Court credited the testimony at the hearing that the father had contact with his children on numerous occasions. “ ‘According deference to that credibility determination, as we must, we conclude that petitioner established by clear and convincing evidence that [the father] willfully violated the relevant order of protection’ ” (Matter of Schoenl v Schoenl, 136 AD3d 1361, 1362 [2016]; see Matter of *1612Da’Shunna M.H. [Delbert W.H.], 133 AD3d 1381, 1382 [2015]).
Present—Peradotto, J.P., Garni, Curran, Troutman and Scud-der, JJ.